MILLER, ,T.
John K. Gladden was recently arrested for having in his possession for sale a cargo of oysters containing more than five per cent, of shells and oysters under two and one-half inches1 in length. He claimed that the oysters came from Virginia and that he was not liable to the law of Maryland in respect thereto. His case was brought before Judge Miller at Annapolis yesterday by habeas corpus and the judge decided:
1. That all oysters sold or offered for sale in this State could be lawfully inspected under the provisions of Chap. 602, Sc. 20, of the Act of 1890.
2. That if it were proved as matter of defense that the oysters were transported into this State from foreign waters, the party so bringing them into the State could not be fined or im*150prisoned for having such oyster in his possession for the purpose of sale.
3. That if a party is found in Maryland waters with a cargo of oysters containing a large portion of shells and small oysters than prescribed by the Act of 1890, Ch. 602, in order to escape conviction under this Act, he must prove by way of defense that the oysters came from without the State of Maryland.